Case 2:19-cv-18107-JMV-MF Document 27 Filed 11/21/19 Page 1 of 1 PageID: 343




  LAw OFFICE OF HENRY                                            P. WOLFE LLC
             17A JOYCE JOLMER AVE. N., NEW BRUNSWICK,            NEW JERSEY 08901-1951
    Telephone  732 325 3500 I Facsimile 732 352 6807 I           E-mail henrywolfeconsurnerIaw.com



                                                       November21, 2019
Hon. John Michael Vazquez, U.S.D.J.
U.S. Post Office & Courthouse                          via Eleetronk Court Filing oniy
Federal Square
Newark, New Jersey 07101

Re: Salit Auto Saks, Inc. v, CCC Information Services, et at, Case No. 2:1 9-cv- 181 07-JMV-MF
    Proposed briefing schedule for pending motions to dismiss

Dear Judge Vazquez:

This office is co-counsel for the Plaintiff in the above referenced action. I am writing with the
consent of counsel for all parties to request the Court’s approval of the following briefing
schedule for the two motions to dismiss filed last week by Defendants Liberty
Mutual Group, Inc., Liberty Mutual Home and Auto Services, LLC, and Wausau
Underwriters Insurance Company (ECF Doc. 23) and by Defendant CCC Information Services,
Inc. (ECF Doc. 24):

   •   Opposition briefs to be filed no later than January 24, 2020
   •   Reply briefs to be filed no later than February 24, 2020
   •   Motion returnable on March 4. 2020

The parties have been advised by chambers that this briefing schedule will require the Court to
administratively dismiss the pending motions, subject to reinstatement upon request by the
moving Defendants by letter filed via ECF prior to January 24, 2020, without the need to re-file
the motions, briefs, or other supporting filings. The parties understand and Consent to this
procedure.

On behalf of counsel for all parties, I thank the Court for its consideration of this request.

                                                       Sincerely,

                                                       s/Henry P. Wolfe
                                                       Henry P. Wolfe




                                       SOORDEREDon               \I,’CUQLC                       ,2019
                                                            Th           /
                                        _\-c         k-C—            V vt
                                       Hon.
                                                                    \t(•t; :<
